Title: From Benjamin Franklin to ——— Palteau de Veimerange, 10 July 1781
From: Franklin, Benjamin
To: Palteau de Veimerange, ——


Sir
Passy, July 10. 1781.
I received the Letter you did me the honour of writing to me the 3d Instant, inclosing the Accounts of the military Stores sent and to be sent, and of the Cloathing furnish’d by Messrs. Sabbatier & Desprez. I am exceedingly oblig’d by the Goodwill you so kindly express towards the United States, and by your friendly Suggestion of the Propriety of Supplying as soon as possible the Loss we have suffer’d of Stores sent by the Ship Marquis de la Fayette.

It is undoubtedly a Matter of the utmost Necessity, that an equal Supply of Soldiers Clothing should arrive there before next Winter, besides a Quantity of Arms and Ammunition: But as it appears by the Accounts you have furnished me with, that Mr Laurens has disposed of the whole Six Millions granted by his Majesty’s Bounty the Beginning of this Year, and I have not heard that the proposed Loan in Holland has yet produced any thing, I cannot venture to give Orders for such Supplys, without knowing how I shall be able to pay for them; and I fear I have already too much fatigu’d his Majesty’s Ministers by repeated Applications.— That Ship had on Board
Cloath made & unmade for about 20,000 private Men
A proportion of Ditto for Officers.
A suitable Quantity of Linen for Shirts
A suitable Quantity of Hats, Necks, Stockings Shoes, &c.
200,000 lb Salpetre
2000 Barrels of Powder
15,000 Fusils, with Bayonets &c.
28 Pieces of Iron Cannon of 24 lb. Ball.
If by your good Offices those Stores can be again procured, or a Part of them if the whole cannot be at present spared, it would be of infinite Service to our young States, and lay us under everlasting Obligations to you & to this generous Nation.
With great Esteem I have the Honour to be,
M. de Veimerange, Commissaire de Guerre.
